DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claims 14-25 are objected to because of the following informalities:  please define “SRS” as -- sounding reference signal --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 14, 18-20, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dang et al (US 2018/0309478).                                                                                                                                                             a)	Regarding claim 14, Dang et al disclose a base station (Fig. 11, 13 and 17), comprising: 
a generating unit (1721, 1725 in Fig. 17), configured to generate SRS configuration information for at least two UEs (“the interleaving sequence is inputted onto subcarriers allocated to respective users to perform OFDM modulation” Pub [0112], inherently includes at least two UEs)), such that an SRS of a first type of UE of the at least two UEs is non-orthogonal with an SRS of a second type of UE of the at least two UEs (“Interleaver Allocation and Full Spreader Generation”; Pub [0113]); 
a transmitting unit (1710 in Fig. 17), configured to transmit the SRS configuration information of the at least two UEs.                                                                                                                              b)	Regarding claim 24, Dang et al disclose a User Equipment (UE) (Fig. 11 and 19), comprising: 
a receiving unit (1912 in Fig. 19), configured to receive SRS configuration information transmitted by the base station (Fig. 11); an obtaining unit (2021), configured to obtain an SRS configuration of the UE from the SRS configuration information, wherein an SRS of the UE is non-orthogonal with SRSs of other UEs Pub ([0113]); 
a transmitting unit, configured to transmit the SRS of the UE according to the SRS configuration information (1916).                                                                                                                              c)	Regarding claim 25, Dang et al disclose a User Equipment (UE) (Fig. 11 and 19), comprising: 

a transmitting unit, configured to transmit the SRS of the UE according to the SRS configuration information (1916).                                                                                                                      e)	Regarding claim 18, Dang et al disclose wherein when a plurality of first type of UE are included in the at least two UEs, SRSs of the respective first type of UE are orthogonal (Pub [0113], SRS can be orthogonal).                                                                                                                            f)	Regarding claim 19, Dang et al disclose wherein when a plurality of second type of UE are included in the at least two UEs, SRSs of the respective second type of UE are orthogonal (Pub [0113], SRS can be orthogonal).                                                                                                                                                                     g)	Regarding claim 20, Dang et al disclose wherein the generating unit generates, according to information of basic blocks, SRS configuration information of any one or more UEs of the at least two UEs, wherein the basic blocks include time-frequency resource units (Fig. 5; Pub [0062]; [0006]).

Allowable Subject Matter
Claims 15-17 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0070274 Ode disclose generating non-orthogonal pilot signals. US 2020/0235961 Kim et al disclose receiving SRS for channel estimations. US 2019/0053241 Zhang et al disclose base station determines SRS for UE.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         March 18, 2021
/EVA Y PUENTE/                                                                                                                                                                        Primary Examiner, Art Unit 2632